DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment & Arguments
Applicant’s amendment and arguments filed on 12/23/2020 with respect to claims 1, 3, 6 and 7 rejected under 35 U.S.C 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The claim interpretation of claim 7 under 35 U.S.C 112(f) is also withdrawn in response to the amendment of the claim in which the generic placeholder “step” has been removed.  
The rejection of claim 5 under 35 U.S.C 112(b) as being indefinite is also withdrawn in response to the amendment of the claim.
With respect to claim 4, the Examiner has reconsidered the rejection of the claim and found that Toma does not provide sufficient support for the feature recited in claim 4.   Therefore, the rejection of claim 4 has been withdrawn. 
It is also noted that, since the Examiner mistakenly missed claim 2 by MS word error in the Office Action mailed on 6/24/2020, this Office Action is made non-final. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/5/2021 and 12/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 4 is objected to because of missing a verb in the sentence.  Specifically, “wherein the circuitry further configured to…” should be corrected to read as – wherein the circuitry is further configured to … --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 2016/0142714) in view of Sethuraman et al. (US 2012/0007875).

Regarding claim 1, Toma discloses a signal processing device (Fig. 2) comprising: 
circuitry (Figs. 2, 13-15) configured to process an input video signal (i.e., from a digital camera or other digital devices) and obtain an output video signal that has undergone a (luminance compression or dynamic range compression to compress high dynamic range video signal to standard dynamic range video signal, i.e., from 4K+HDR to 4K+SDR, or 2K+HDR to 2K+SDR as shown in Figs. 14, 15, 18-21, 40A, 40B, see par. [0101]), the grayscale compression being a part of the process, wherein the circuitry is configured to perform grayscale compression processes corresponding to a plurality of signal interfaces (HDR interfaces and SDR interfaces; see Figs. 2 & 3 and par. [0101], [0107]-[0110], wherein grayscale compression processes are indicated by the luminance & bit length compression processes in Toma to lower peak luminance for different lower dynamic range display devices, i.e., reducing 16bits to 10bits, and/or from 2000nit to 750nit and 500nit for different SDR display devices as shown in Figs. 2, 20 and Fig. 37A), and output a plurality of the output video signals that have respectively undergone the grayscale compression processes corresponding to the plurality of signal interfaces (see Figs. 2 and 21-24 in which a plurality of signal interfaces output respective luminance/dynamic range compressed video signals are to a plurality of SDR display devices).
Although Toma teaches outputting the video signals that have respectively undergone the grayscale compression processes corresponding to the plurality of signal interfaces, it is fair to say that Toma is silent about simultaneously outputting the video signals.  
However, as taught by Sethuraman, the feature of simultaneously outputting video signals to a plurality of signal interfaces for displaying on multiple display monitors at the same time is notoriously well known in the art to offer a user many different display options  (see Sethuraman, Figs. 1B & 2, par. [0002]).
simultaneously output a plurality of the aforementioned grayscale compressed video signals to a plurality of signal interfaces to multiple display devices, thereby offering a user many display options of the video signals as discussed above. 

	Regarding claim 3, it is also seen in Toma that the circuitry is further selectively outputs one of a plurality of the output video signals that have respectively undergone the grayscale compression processes corresponding to the plurality of signal interfaces (Figs. 2, 21-25 show that one of the video signals is selectively output to a specific type of HDR or SDR display unit after undergone the luminance (grayscale) compression, i.e., compressed to 750nit for the HDRTV having maximum display range at 750nit).

	Regarding claim 6, as clearly shown by Toma in Figs. 2 & 13-15, the circuitry is further configured to obtain the input video signal.

	Regarding claim 7, the subject matter of this method claim is also met by Toma and Sethuraman as discussed in the apparatus claim 1. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record fails to teach or fairly suggest the limitations of 
“the circuitry further configured to perform at least a process of adding characteristics of system gamma of a reference signal interface when a 2Application No. 16/099,803 Reply to Office Action of June 24, 2020grayscale compression process of another signal interface other than the reference signal interface is performed.”
	Regarding claim 5, the prior art of record also fails to teach or suggest the combination of limitations of claim 5 that includes “the circuitry is further configured to: process the input video signal and obtain a first output video signal that has undergone a grayscale compression process of a reference signal interface, and convert the first output video signal into a video signal that has undergone a grayscale compression process of another signal interface other than the reference signal interface, and perform each process of a grayscale decompression process corresponding to the grayscale compression process of the reference signal interface, a process of adding characteristics of system gamma of the reference signal interface and a process of cancelling out characteristics of system gamma of the other signal interface, and a grayscale compression process of the other signal interface on the first output video signal.”

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697